Affirming.
Appellant, who will be referred to as plaintiff, began this action against the appellees, Louisville Post No. 440, *Page 403 
Veterans of Foreign Wars of the United States, Citizens' Constitutional League, Everett Jones, William H. Hilyard, Milton J. Culp, Phil. J. Brogan, T.M. Russell and H.T. Jones, committee, and J. Reginald Clements, whom we will refer to as defendants, to collect a fee of $750.00 under a contract filed with his petition, the essential part of which is:
    "I, J. Reginald Clements, hereby engage Judge D.G. Park to act as co-counsel with me in the prosecution of an action by members of the Citizens' Constitutional League in cooperation with the Veterans of Foreign Wars . . . it being understood that no member of either organization, nor myself, shall be liable for such fee and expenses, but that same shall be raised in accordance with the plans arranged by the committee at its meeting on this date."
Defendants' demurrer to the petition was sustained. The petition was amended six times, and after each amendment, the demurrer was renewed and sustained, and when plaintiff declined to plead further, his action was dismissed. Plaintiff vigorously defends his petition, and standing alone, it would be a good petition; but the contract filed, which is the basis of the action, contradicts the petition, and renders it bad on demurrer.
Blythe v. Warner, 190 Ky. 104, 226 S.W. 669; Hedges v. Combs, 197 Ky. 469, 247 S.W. 711. This contract shows on its face that no liability was to attach to any of the defendants.
The judgment is affirmed.